COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 JUAN GILBERT,                                                No. 08-11-00359-CR
                                              §
                        Appellant,                                Appeal from
                                              §
 v.                                                           372nd District Court
                                              §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                              §
                        Appellee.                              (TC # 1002470D)
                                              §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.
                                   COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 JUAN GILBERT,                                                 No. 08-11-00359-CR
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            372nd District Court
                                               §
 THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                               §
                       Appellee.                                 (TC # 1002470D)
                                               §


RECORD RETENTION STATEMENT:

         Pursuant to the Supreme Court order regarding disposition of court documents in this
case, it is determined that this record should be:

 x             NOT PERMANENTLY PRESERVED
               (NO HISTORICAL VALUE)

               PERMANENTLY PRESERVED
               (PERMANENTLY RETAIN--HAS HISTORICAL VALUE)

               PERMANENTLY RETAINED CRIMINAL CASE
               (sentence over 20 years)


_______________________________________________ ____3/28/13____________
Judge=s Signature                               Date

Date Destroyed:       ______________________________ per Order dated _____________
                                  COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 JUAN GILBERT,                                              No. 08-11-00359-CR
                                              §
                        Appellant,                               Appeal from
                                              §
 v.                                                          372nd District Court
                                              §
 THE STATE OF TEXAS,                                       of Tarrant County, Texas
                                              §
                        Appellee.                             (TC # 1002470D)
                                              §

                                          ORDER

       On this the 28th day of March, 2013, came on to be heard Kimberly Campbell’s motion

to withdraw. Having determined that counsel has met the requirements of Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18
L. Ed. 2d 1377 (1967) and TEX.R.APP.P. 6.5, we grant the motion to withdraw on the following

terms and conditions:

       Counsel is directed to (1) forward to Appellant this order and the Court’=s opinion and

judgment issued this same day in this cause; (2) notify Appellant of the availability of

discretionary review; and (3) notify Appellant of the appellate deadlines applicable to

discretionary review.

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2013.

                                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.